Citation Nr: 1703436	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Following that hearing, the Board remanded the case for further development in February 2013 and April 2016.  The case has since been returned to the Board for appellate review.  

In the April 2016 decision, the Board also noted the receipt of clinical service treatment records received pertaining to the Veteran's low back problems while on remand, and therefore, found that 38 C.F.R. § 3.156(c) applied to that claim.  Accordingly, the Board determined that the claim should be considered on a de novo basis.   However, the Board also found that the newly received service treatment records were not relevant to the claim for service connection an acquired psychiatric disorder and instead reopened that claim based on the receipt of new and material evidence.  Moreover, the Board bifurcated the claim of entitlement to posttraumatic stress disorder (PTSD) from the claim of entitlement to service connection for an acquired psychiatric disorder based on the lack of prior adjudication of PTSD as a distinct claim and the unique evidentiary and regulatory requirements pertaining to PTSD.  

Since the Board's April 2016 decision, this case has been scanned into Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran's spina bifida and spondylolysis clearly and unmistakably existed prior to service and clearly and unmistakably were not aggravated by service.  

2.  The Veteran does not have a low back disorder other than spina bifida and spondylolysis that manifested in service or is otherwise related to his military service.

3.  The Veteran does not have PTSD.



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.326(a) (2016).

2.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection, and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with a notification letter in October 2008, prior to the initial decision on the claims in December 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the October 2008 letter, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, Social Security Administration (SSA) records, and VA medical records have been associated with the file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The record further includes written statements provided by the Veteran and his representative, as well as a transcript of the July 2012 Board hearing.  Following that hearing, the Board held the record open 60 days to allow the Veteran to submit additional evidence in support of his claim, and the Veteran submitted VA treatment records in October 2012.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was also afforded VA examinations in June 2016 in connection with his claims being decided herein.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and opinions are adequate to decide the case because they are predicated on a review of the claims file, as well as on examinations during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  In this regard, the Veteran reported his receipt of SSA disability benefits and his VA treatment.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board also finds that the AOJ has complied with the Board's February 2013 and April 2016 remand directives.  Specifically, in March 2013, the AOJ obtained the SSA records and the clinical service treatment records from the Ireland Army Community Hospital at Fort Knox.  In April 2013, the AOJ also obtained the most recent VA treatment records.  Moreover, following the April 2016 remand, the AOJ again secured the Veteran's updated VA treatment records in May 2016 and afforded him with VA examinations in June 2016.  As discussed above, those examinations and opinions are adequate.  Therefore, the Board finds that the AOJ has complied with the February 2013 and April 2016 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


I.  Low Back Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition to the requirements for establishing service connection on a direct basis, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within a certain time from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption is only applicable where the claimant had a minimum of 90 days of active, continuous service.  38 C.F.R. § 3.307; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  The record reflects that the Veteran's only period of active service November 1970 to December 1970 was less than 90 days in duration.  Thus, this presumption does not apply to his claims.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has contended that he had back problems prior to service and sustained further injury upon induction into the Army.  He has claimed that his current low back problems are due to his preexisting back problems that were aggravated by his military service, including as a result of "breaking" his back in November 1970.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for a low back disorder.

Medical records reflect that the Veteran had treatment for low back pain prior to his entrance into service.  In this regard, treatment records dated in October 2006 include x-rays showing a loss of the normal lumbar lordotic curve and spina bifida occulta.  The Veteran's January 1970 induction examination reflected a normal spine on clinical evaluation; however, at that examination, the Veteran did report a history of back trouble with "shock treatment."  Upon further examination in November 1970, the Veteran repeated that his medical history included treatment for back pain over the past four to six years.  The corresponding November 1970 examination report also includes a diagnosis of spondylolysis.  Shortly after that examination, the Veteran signed a statement that there had been no change in his medical condition.  

Later in November 1970, a medical board proceeding found the Veteran medically unfit for induction based on the diagnosis of spondylolysis that had existed prior to service.  The medical board concluded that spondylosis was not incurred in the line of duty, was not caused incident to service, had existed prior to entrance onto active duty, and was not aggravated by active duty.  The December 1970 clinical records from Ireland Army Community Hospital at Fort Knox similarly indicate that the condition existed prior to service.  

Following service, the Veteran did not seek treatment until many years after his December 1970 separation from service.  Indeed, at his July 2012 Board hearing, the Veteran denied seeking treatment immediately after his separation from service.  The earliest post-service treatment records are dated in October 1996.  At that time, the Veteran sought treatment through the VA Healthcare System, primarily for hypertension, but the treatment records include a history of chronic backache.  The Veteran specifically sought treatment for low back pain in November 1996 and February 1997.  These records do not make any reference to an in-service back injury.  

VA treatment records dated in May 1998 include x-rays showing degenerative changes in the lumbar spine.  X-rays continued to show degenerative changes in October 2004, August 2008, and November 2012.  More recently, the Veteran has sought physical therapy through the VA Healthcare system.  Specifically, in November 2012, a physical therapy note suggested that the Veteran's low back pain may be due to a leg length inequality, and in February 2013, he was issued a back brace.  In October 2012, a physician's assistant noted the Veteran's existing diagnosis for spina bifida.  

The medical evidence of record shows that the Veteran has current disorders of degenerative arthritis of the spine, spina bifida occulta, and spondylolysis.  The June 2016 VA examiner noted each of these diagnosed conditions in his examination report.  In indicating that back problems clearly and unmistakably existed prior to service, the examiner reviewed the documentation attesting to the presence of the condition prior to service.  As listed above, this finding is consistent with the pre-service treatment records reflecting diagnoses for spina bifida and the service treatment records reflecting diagnosis for spondylolysis (both in the November 1970 medical board proceedings and the December 1970 Ireland Army Community Hospital clinical records).  The examiner specifically highlighted the Veteran's own report of back trouble at his January 1970 induction examination.  Moreover, at his July 2012 hearing, the Veteran further testified that he had been diagnosed with spina bifida as a child.  

Upon review of the service treatment records, the June 2016 VA examiner further indicated that there was no record of an event that would have aggravated the condition beyond its natural progression.  Specifically, he found no record of any injury involving the back.  Again, this finding is consistent with the service treatment records as listed above, including the Veteran's own November 1970 statement that there had been no change in his medical condition and the November 1970 medical board proceeding.  

Regarding direct service connection for arthritis, the examiner provided a negative medical nexus opinion.  He again cited the lack of any documented injury to the Veteran's back during his military service from November 1970 to December 1970, despite multiple examinations focusing on a low back condition.  The examiner further cited the lack of any medical records for the period immediately following the Veteran's discharge from service.  

The treatment for low back pain in 1964 prior to his 1970 entrance into service and the report of medical history of back trouble during his January 1970 induction examination raise the question of whether a low back disorder existed prior to the Veteran's military service.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Where the presumption of soundness has initially attached, the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disease or injury was both preexisting and not aggravated by service.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), Horn v. Shinseki, 25 Vet. App. 231, 234 (2012), and Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  VA is not precluded from determining that the presumption of soundness is rebutted, even if there is conflicting evidence.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004) ("The clear and unmistakable evidentiary standard . . . does not require the absence of conflicting evidence.").

A determination that a condition had its onset prior to service may be supported by contemporaneous evidence or recorded history in the record which provides a sufficient factual predicate to support a medical opinion (Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based on statements made by a veteran about the pre-service history of the condition (Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000)).

A preexisting injury or disease is considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the condition.  See Wagner, 370 F.3d at 1096 (holding that when no preexisting condition noted on entry to service, government may show lack of aggravation by establishing that any increase was due to the natural progress of the preexisting condition).  In addressing the aggravation prong of the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation, rather than the notion that the record contains insufficient evidence of aggravation.  See Horn, 25 Vet. App. at 235.  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citations omitted).

In this case, the presumption of soundness applies because the January 1970 induction examination noted a normal spine on clinical evaluation.  The corresponding report of medical history recorded that the Veteran's reported back trouble, including treatment with "shock treatment."  However, the examiner did not provide a specific finding under the summary of defects and diagnoses section of the examination report to clearly identify the nature of the abnormality.  Based on the foregoing, it cannot be said that a low back disorder was noted at the time of the examination.  As such, the Veteran is legally presumed to have been sound at entrance to service.

Nevertheless, the Board finds that the Veteran did have a low back disorder that clearly and unmistakably existed prior to service.  The service treatment records reflect that he reported that he had undergone four to six years of treatment back pain prior to service.  The service treatment records also include pre-service treatment records pertaining to low back pain in 1964.  The medical board proceedings and the Ireland Army Community Hospital clinical records further diagnosed spondylolysis, characterized at that time as a diagnosis existing prior to service.  Indeed, the Veteran specifically testified as to diagnosis of spina bifida as a child at his July 2012 hearing, and he had reported a history of back trouble at his January 1970 induction examination.  He has never denied that he had back problems prior to service.  

In addition to the pre-service treatment records, service treatment records, and the Veteran's own statements that he a history of back problems prior to service, the June 2016 VA examiner reached a similar conclusion.  That examiner determined that the Veteran's lower back condition preexisted his enlistment.  In so finding, the examiner indicated that, according to the Veteran's report of his medical history at the January 1970 induction examination, he had existing back trouble.  The examiner also reviewed the documentation attesting to the presence of the condition prior to service.  As listed above, this finding is consistent with the October 1964 pre-service treatment records reflecting diagnoses for spina bifida and the service treatment records reflecting a diagnosis of spondylolysis in the November 1970 medical board proceeding and the December 1970 Ireland Army Community Hospital clinical records.  The Board finds that this opinion is highly probative, as it is based on a review of the claims file, including the Veteran's own reports and the medical findings of record, and are supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

The Board also finds that the Veteran's preexisting spondylolysis and spina bifida were not clearly and unmistakably aggravated by service.  The Veteran's service treatment records document the pre-service existence of each condition, but do not document any further injury to the Veteran' back.  Notably, the Veteran denied any change in his medical condition while he was still in service in a November 1970 statement.  Additionally, both the November 1970 medical board proceedings and the December 1970 Ireland Army Community Hospital clinical treatment records specifically found no aggravation by the Veteran's active duty.  

The Board does acknowledge the Veteran's assertion that he further injured his back during service.  In particular, he has reported "breaking his back" in a fall immediately upon his entrance into service.  The Veteran reiterated this contention at a February 2010 decision review officer (DRO) hearing, the July 2012 Board hearing, and to his VA healthcare providers.  For example, in August 2008, when describing the basis for his psychiatric claim to his VA pharmacist, the Veteran indicated that he broke his back and was placed in empty barracks rather than in a hospital for treatment.  At the DRO and Board Hearings, the Veteran repeated that he had broken his back, but reported that he had been brought to a hospital for treatment including x-rays.  However, despite evaluation of his back in service, the service treatment records do not document any in-service injury or broken back.  Moreover, the post-service evidence shows that the Veteran did not seek further treatment for his low back pain until 1996, which was approximately 26 years after his military service, and he did not reference any in-service back injury at that time.  The Board finds this gap in time significant.  Evidence of a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a preexisting condition was aggravated by military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition, the June 2016 VA examiner determined that the Veteran's preexisting back disorder was not permanently worsened during service.  In so finding, the examiner indicated that the Veteran's back was causing him problems at the time of the January 1970 induction examination and noted that he had a second examination within days of beginning basic training, which yielded a diagnosis of spondylolysis that prompted his separation from service.  There was no indication that the several days of basic training permanently worsened the preexisting back condition.  Indeed, the Veteran provided a November 1970 statement denying a change in his condition since the examination diagnosing spondylosis and sought no treatment for a back condition until 1996.  The examiner concluded that there was no indication that the condition was aggravated beyond its expected natural progression.  Again, this is consistent with the findings of the medical board proceedings and the Ireland Army Community Hospital clinical records.  

In addition, the Veteran has not been shown to have a low back disorder that developed separately from the preexisting spina bifida and spondylolysis and is otherwise related to service.  As noted above, the post-service VA treatment records include x-rays showing degenerative changes dating back to 1998, and the medical evidence shows that the he has a diagnosis of degenerative arthritis in addition to spina bifida and spondylolysis.  However, the VA treatment records do not include an opinion regarding the etiology of arthritis.  Rather, they only note that the Veteran's low back pain may be related to leg length inequality.  

Moreover, the June 2016 VA examiner did address the etiology of the Veteran's arthritis and provided a negative medical nexus opinion.  He reviewed the multiple examinations regarding the Veteran's back in the service treatment records and highlighted the lack of documentation for an injury of any sort to the lower back during service.  The examiner also relied on the lack of any medical treatment for the Veteran's lower back during the period immediately following his separation from service.  This opinion is supported by both the 1970 service treatment records and the post-service treatment records dating back to 1996.  

While the Veteran has reported breaking his back in service, these other evidence of record directly contradicts such an assertion  As discussed above, the service treatment records do not reflect any fracture or break of Veteran's spine, despite repeated examinations focusing on his back.  On the contrary, the November 1970 medical board proceeding and the December 1970 Ireland Army Community Hospital clinical treatment records establish that the Veteran's back problems were not incurred in the line of duty, were not caused incident to service, and had existed prior to entrance onto active duty.  The Veteran himself denied any change in his medical condition in a November 1970 statement while still in service, and he made no reference to such an in-service back injury in the context of his treatment for low back pain from 1996 through 1998.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board again notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Indeed, the Veteran's earliest report of this in-service injury occurred in August 2008 when declaring his intent to file a claim for compensation to his VA pharmacist.  The Veteran described his severe financial situation, including looming repossession of his car and being forced to sell some personal property to make ends meet.  He stated that he broke his back in a fall during service.  The Board finds that the service treatment records, the Veteran's statements while he was still in service, and the VA treatment records from 1996 through 1998 are more probative than his statements made beginning in August 2008 in furtherance of a claim for compensation.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Thus, the Board has accorded more weight to the Veteran's earlier statements and the contemporaneous treatment records.  

The Board also finds that the June 2016 VA examiner's opinion is entitled to significant probative weight on the questions of in-service aggravation and whether the Veteran has a low back disorder that developed separately from the preexisting spina bifida and spondylolysis that is related to service.  That opinion was based on a review of the claims file and the Veteran's own reported history and is supported by rationale.  See Nieves-Rodriguez, supra.  

The Board has also considered the Veteran's own lay statements in support of his opinion.  However, even assuming that he is competent to opine on these medical matters, the Board finds that the June 2016 VA examiner's opinion more probative, as it was provided by a medical professional with knowledge, training, and expertise and are supported by rationale based on such knowledge.  The examiner also reviewed the evidence of record and considered the Veteran's own reported history and lay statements.  

Based on the foregoing, the Board concludes that the presumption of soundness has been rebutted because there is affirmative evidence that the Veteran's spina bifida and spondylolysis clearly and unmistakably existed prior to service and were not clearly and unmistakably aggravated by service.  The Board further concludes that arthritis was not incurred in active service.  Accordingly, service connection is not warranted for a low back disorder.


II.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (DSM-5). See 79 Fed. Reg. 45,094 (August 4, 2014). VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014. See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015). 
In the present case, the RO certified the Veteran's appeal to the Board prior to August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not applicable in the present case.

The applicable regulations in this case provide that a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304 (f).

In this case, the Veteran has not alleged that he had a diagnosis of PTSD in service or that he had stressors relating to fear of hostile military or terrorist activity, combat, or prisoner of war status.  In fact, despite the RO requesting a stressor statement in the October 2008 notice letter, the Veteran did not respond.  His February 2010 and July 2012 hearing testimony and his statements to his mental healthcare providers have only referred to his claimed in-service back injury as a stressor

Moreover, the Veteran has not been shown to have a diagnosis of PTSD.  In fact, the Veteran's SSA records and VA treatment records consistently refer to diagnoses of panic disorder and explosive disorder rather than PTSD.  These diagnoses are the subject of the remand below.  These medical records also document ongoing treatment through the VA healthcare system with prescription medication, which has been administered by a clinical pharmacist in the psychiatry service.  That pharmacist has consistently reported the Veteran's diagnosis as panic disorder and explosive disorder, including in a February 2010 statement submitted by the Veteran following his DRO hearing.  That statement made it clear that the Veteran does not carry a diagnosis of PTSD.  The pharmacist attempted to repeat this clarification to the Veteran, when the Veteran expressed his belief that he has a PTSD diagnosis in December 2011.  

While his VA mental healthcare providers have ordered full testing for PTSD, the Veteran failed to comply with the testing requirements.  For example, in April 2012, he failed to complete the Minnesota Multiphasic Personality Inventory, Second Edition (MMPI-2) questions, and the administering psychologist deemed the results invalid.  In September 2010, the Veteran similarly sought a PTSD diagnosis from a VA psychiatrist.  At that time, he said yes to many questions regarding PTSD, but could not elaborate or substantiate his answers.  The psychiatrist noted the Veteran's records referencing PTSD "by history" without proper evaluation or documentation.  The psychiatrist ultimately diagnosed him with a panic disorder and explosive disorder as discussed above and noted that the Veteran's nightmares and flashbacks relate to the recent death of his mother rather than any in-service stressor.  

In addition, the June 2016 VA examiner did not diagnose the Veteran with PTSD.  He explained that, even assuming that the Veteran did injure his back in service as he has claimed, the injury was not life-threatening.  Further, similar to the September 2010 VA psychiatrist, the VA examiner noted that the Veteran does not experience reliving of any military events today.  Therefore, the examiner concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  Rather, the examiner diagnosed him with an unspecified anxiety disorder rather than PTSD, which is also the subject of the remand below.  

The Board also observes that there is no diagnosis of PTSD as the SSA records.

The Board has also considered the Veteran's assertions that he currently has PTSD that is related to his military service.  Lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In this case, the Board has found that the Veteran's lay statements are less probative than the post-service medical evidence discussed above which finds that the Veteran does not meet the DSM-IV criteria for PTSD.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by a veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation. King v. Shinseki, 700 F.3d 1339, 1344 (2012).   Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304 (f).

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran has not been diagnosed with PTSD as required under 38 C.F.R. §§ 3.304 (f), 4.125(a).  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.

As the preponderance of the evidence weighs against the claim for service connection of PTSD, the benefit-of-the-doubt rule does not apply, and service connection for PTSD is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for PTSD is denied.  


REMAND

The June 2016 VA examiner diagnosed the Veteran with an unspecified anxiety disorder and concluded that it cannot be clearly and reasonably concluded that the pre-service treatment for a nervous disorder could refer to anxiety.  Therefore, the Veteran's anxiety disorder did not clearly and unmistakably exist prior to service.  The examiner also provided a negative medical nexus opinion regarding the possibility of direct service connection, citing that the onset of anxiety is equally plausible to have occurred after service.  However, the examiner did not address whether the Veteran's anxiety had its onset during service in light of the November 1970 treatment for a headache and chest pains with the impression of anxiety.  Therefore, remand is required for an addendum opinion.  

Moreover, the June 2016 supplemental statement of the case readjudicated the issues of entitlement to service connection for a low back disorder and PTSD, but did not readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Therefore, remand is also required for readjudication of this issue prior to final adjudication by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an addendum opinion from the June 2016 VA examiner or another suitably qualified examiner if that individual is unavailable.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, SSA records, post-service medical records, and lay assertions.  

The examiner should state whether it is at least as likely as not that an unspecified anxiety disorder or any other psychiatric disorder (other than PTSD) manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.  

In rendering this opinion, the examiner should address the service treatment records showing a November 1970 impression of anxiety, as well as the VA treatment records showing a June 1997 assessment for anxiety, a September 1997 diagnosis for a panic disorder without agoraphobia, a July 2007 assessment for an anxiety disorder not otherwise specified, and June 2008 assessment for a panic disorder and explosive disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


